Webb, Judge.
These are appeals from orders sustaining motions to dismiss third-party complaints in which the trial court, making the statutory declaration that there is no just reason for delay, has expressly directed the entry of final judgment as contemplated by CPA § 54 (b) (Code Ann. § 81A-154 (b)) dismissing the third-party defendants for lack of jurisdiction and venue. The main cause is still pending, however; and the interlocutory appeal *771procedure, Code Ann. § 6-701 (a) 2, has not been followed. Consequently the orders appealed from, while no longer subject to revision because of the § 54 (b) determination and direction, are nevertheless not final within the meaning of the Appellate Practice Act so as to confer jurisdiction upon this court because the main cause is still pending below. Code Ann. § 6-701 (a); Odom v. Odom, 241 Ga. 451 (246 SE2d 308) (1978); Ansaldi v. Dexter, 145 Ga. App. 557 (244 SE2d 98) (1978).
While it is uncomfortable to note that § 54 (b) is thus without apparent purpose, we can only observe that this result is a reflection of those errors óf closure which should come as no surprise where a portion of a procedural scheme of one jurisdiction is lifted from its context and engrafted upon that of another, but not consistent one, in this instance Federal Rule 54 (b) upon our Appellate Practice Act. Sears, Roebuck & Co. v. Mackey, 351 U. S. 427 (76 SC 895, 100 LE 1297) (1956), affords an example of the interplay between Rule 54 (b) and its federal milieu, i.e. 28 USC § 1291 providing that "The courts of appeals shall have jurisdiction of appeals from all final decisions of the district courts...” 351 U. S. at 431, supra. Thus the U. S. Supreme Court reasoned that it could, by judicial construction, define the statutorily-undefined term "final,” and that the Rule 54 (b) determination would be taken as decisive.
But unlike the federal appeal statute our Appellate Practice Act contains its own definition of "final” "— that is to say — where the cause is no longer pending in the court below.” Code Ann. § 6-701 (a) 1. As we said in Spell v. State, 120 Ga. App. 398, 399 (170 SE2d 701) (1969): "The word 'cause’ is by no means novel to the present statute, having long appeared in predecessor statutes. More than fifty years ago this court stated that 'We think the word "cause,” as used in [the] statute, refers to the entire case, the entire suit or litigation, and the entire question being litigated under the petition; and as long as any portion of the "cause” is pending in the court below, the "cause” cannot be carried to an appellate court’ ” except for special situations such as the grant of summary judgment (CPA § 56 (h) (Code Ann. § 81A-156 (h)), or the instances enumerated in Code Ann. § 6-701 (a) 3, or where several *772defendants are sued jointly but not on a joint cause of action (Sanders v. Culpepper, 226 Ga. 598 (1) (176 SE2d 83) (1970)), or where the interlocutory appeal procedure has been followed (Code Ann. § 6-701 (a) 2), none of which obtain here.
Argued July 11, 1978
Decided September 12, 1978
Rehearing denied October 30, 1978
Nicholas C. Moraitakis, Donald M. Fain, for appellant (Case No. 56209).
Long, Weinberg, Ansley & Wheeler, Sidney F. Wheeler, J. M. Hudgins, IV, Ben S. Williams, for appellant (Case No. 56210).
Brown & Romeo, Robert Romeo, Sidney F. Wheeler, J. M. Hudgins, IV, Wehunt & Eason, Richard B. Eason, Jr., N. Forest Montet, Sam F. Lowe, Jr., Sam F. Lowe, III, Linde, Thompson, Fairchild, Langworthy & Kohn, Robert B. Langworthy, for appellees.
In view of Ga. L. 1975, p. 757, enacting the new interlocutory appeal procedure and repealing the old system under which the appealability of interlocutory orders had been determined by the trial courts in their sole discretion, the contention that the same result should now follow via a § 54 (b) certificate is not well taken.

Appeal dismissed. Quillian, P. J., Smith, Shulman and Birdsong, JJ., concur.


Bell, C. J., Deen, P.J., McMurray and Banke, JJ., dissent.